Exhibit 10.2

 

CONFIDENTIAL

SEPARATION AGREEMENT AND GENERAL RELEASE

 

Mercury Computer Systems, Inc. (“COMPANY”) and Robert Becker (“EMPLOYEE”) hereby
enter into this Separation Agreement and General Release.

 

The terms of this Agreement are as follows:

 

  1. EMPLOYEE’S employment with COMPANY will terminate on August 5, 2005.
EMPLOYEE received notification June 10, 2005.

 

  2. COMPANY hereby agrees to pay EMPLOYEE salary continuation for thirty nine
weeks from scheduled termination date (08/05/05) through May 5, 2006. Salary to
be paid bi-weekly less appropriate deductions for state and federal withholding
and other applicable taxes.

 

  3. In addition, EMPLOYEE shall receive the following benefits through the end
of the salary continuation period to the same extent and level he received as of
his last active day of employment:

 

+ Medical, dental, and prescription drug coverage will continue provided that
EMPLOYEE pays the customary premiums required of active COMPANY employees.

 

+ Group life, supplemental life, and health and dependent care FSA.

 

+ As of the last day of active employment (08/05/05) EMPLOYEE’S contribution to
the COMPANY’S 401K Plan ceases, and the COMPANY’S matching contribution to such
plan will also cease. The balance in the EMPLOYEE’S 401 K Plan account as of the
last day of active employment will discontinue vesting.

 

+ EMPLOYEE eligible for 26 weeks of executive outplacement services, firm TBD.

 

+ EMPLOYEE eligible to receive FY’05 MBO bonus (TBD), your FY’05 LTIP bonus (per
plan document, TBD), and the FY’05, Q4 Corporate Bonus (TBD).

 

NOTE: EMPLOYEE will discontinue vesting in the COMPANY’S stock option plan and
must exercise vested options granted before 06/03/02 within 10 days
(08/15/05) and options granted after 06/03/02 within 90 days 11/03/05.

 

In addition, EMPLOYEE’S employment must remain active through 08/05/05 to
receive any of



--------------------------------------------------------------------------------

the preceding salary continuation described in #2, and associated benefits
outlined in #3. The

option vesting and exercise dates will also be adjusted to reflect the new
termination date.

 

  4. In response to any request for employment verification, EMPLOYEE will
direct any request to the Director, Human Resources, who shall confirm
EMPLOYEE’S dates of employment and position title.

 

  5. COMPANY will not contest EMPLOYEE’s application for unemployment benefits.
EMPLOYEE understands that any decision as to EMPLOYEE”s receipt of unemployment
benefits is made not by the COMPANY, but by the Division of Unemployment
Assistance (“DUA”). Therefore, any decision by the DUA shall not be grounds for
invalidating this Agreement.

 

  6. In consideration for the above, EMPLOYEE releases and forever discharges
COMPANY and its parent corporations, subsidiaries, affiliates, officers, agents,
employees, successors and assigns, from any and all claims, causes of action,
demands or liabilities of any kind or nature, including but not limited to
claims under the Age Discrimination in Employment Act, which arise out of
EMPLOYEE’S employment with COMPANY, or the termination of such employment. This
release shall not constitute a waiver of EMPLOYEE’s claims: (a) for unemployment
benefits; (b) for benefits which have vested under any employee benefit plan
maintained by COMPANY as of the EMPLOYEE’s termination date; (c) for
indemnification or defense under any law, by-law, article of incorporation or
contract; or (d) to enforce the terms of this Agreement. Per the Mercury
Confidentiality Agreement, EMPLOYEE will not, for a period of one year from
execution of this Agreement, induce or attempt to induce any employee,
consultant, sales representative or other associate of COMPANY, to terminate
his/her relationship or breach his/her agreements with COMPANY, or perform work
or services for EMPLOYEE or a competitor of COMPANY. EMPLOYEE agrees that he
will not initiate or take any action, or initiate or make any statements to any
third party, that would be disparaging of or otherwise harmful to the interests
of COMPANY, its products or services, or its employees, officers or directors.

 

  7. COMPANY agrees that it will not initiate or take any action, or initiate or
make any statements to any third party, that would be disparaging of or
otherwise harmful to the interests of EMPLOYEE.

 

2



--------------------------------------------------------------------------------

  8. EMPLOYEE acknowledges that he has read and understands this Agreement and
Release; that he has been offered forty-five (45) days to review and sign this
Agreement and Release (07/25/05); that he has been advised to have it reviewed
by an attorney of his choosing; and that he may revoke this Agreement and
Release in writing within seven (7) days of signing it.

 

 

              /s/    Robert Becker                        7/19/05          
/s/    David Volz                          06/10/05    
EMPLOYEE                                    Date          
COMPANY                                     Date

 

              [Illegible Signature]                 Witness            

 

 

YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS RELEASE

 

3